DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 14-16 in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the separate inventions would not be a serious burden.  This is not found persuasive because the different inventions fall into different classes and require different search strategies including searching in different classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUAN et al. (US 2014/0190500) in view of MA et al. (CN 106333380).
Duan teaches a method of removing water from a tobacco product (abstract). Duan teaches that dehydrating by using microwave energy (para. 0029). Duan teaches that the moisture content reduces down to 11-13% (para. 0029), which falls into the claimed range of removing at least about 20% by weight of the water from a tobacco product.
Ma teaches a method of removing water from a tobacco plant by using microwave energy. Ma teaches that microwave dehydration increases the content of flavor substances (abstract) wherein organoleptic compounds read on flavor substances. Therefore, it would have been to one of ordinary skill in the art that the dehydrated tobacco product of Duan retains at least about 80% by dry weight of the organoleptic compounds in the tobacco product because Ma teaches that microwave dehydration increases the content of flavor substances (abstract).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUAN et al. (US 2014/0190500) in view of MA et al. (CN 106333380) as applied to claim 14 above, and further in view of BYRD et al. (US 2012/0291793).
Duan as modified by Ma teaches a method of removing water from a tobacco plant by using microwave energy.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art that the dehydrated tobacco of Duan would contain methyl salicylate because Byrd teaches that methyl salicylate is naturally occurring in tobacco (para. 0008-0009).
Regarding claim 16, Byrd teaches that tobacco material may be used in smoking products or smokeless products such as snuff (abstract, para. 0089). It would have been obvious to one of ordinary skill in the art to use the dehydrated tobacco of Duan in a snuff product because Byrd teaches that smoking products and smokeless are known equivalents (para. 0002-0004). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741